DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-16, 18-22, 25, 27-29 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (US 2014/0046190 A1).
Regarding claim 1, Ogawa et al. (‘190) teach an ultrasonic endoscope comprising a plurality of ultrasonic vibrators at a distal end part of the ultrasonic endoscope (see [0050]), comprising: an ultrasonic vibrator unit provided at the distal end part (see [0044]), the ultrasonic vibrator unit being composed of at least an ultrasonic vibrator array and a first thermally conductive member, the ultrasonic vibrator array having the plurality of ultrasonic vibrators that are arranged in a cylindrical form (see [0005]), the first thermally conductive member being disposed thermally in contact with the ultrasonic vibrator array (see [0044]); a plurality of cables that are electrically connected to the ultrasonic vibrator array (see [0049]); and an electrically conductive structural body that is disposed to 
Regarding claim 2, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 1, wherein the electrically conductive structural body is a distal-end-side ring component of an angle assembly (see [0050]).
Regarding claim 3, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 1, wherein the electrically conductive structural body is an integrated ground in which shields of the plurality of cables are connected to one another, and is connected to the first thermally conductive member via the second thermally conductive member (see [0073]).
Regarding claim 4, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 1, wherein the second thermally conductive member is removably connected to the first thermally conductive member or the electrically conductive structural body (see [0073]).
Regarding claim 5, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 1, wherein the second thermally conductive member has a withstand voltage of 1.5 kV or higher (see [0073]).
Regarding claim 6, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 1, wherein the second thermally conductive member has a thickness of 3 mm or smaller (see [0073]).
Regarding claim 7, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 1, wherein the second thermally conductive member has a thermal conductivity of 0.5 W/mK or higher (see [0073]).

Regarding claim 10, Ogawa et al. (‘190) teach an ultrasonic endoscope comprising a plurality of ultrasonic vibrators at a distal end part of the ultrasonic endoscope (see [005]), comprising: an ultrasonic vibrator unit provided at the distal end part, the ultrasonic vibrator unit being composed of at least an ultrasonic vibrator array and a first thermally conductive member (see [0044]), the ultrasonic vibrator array having the plurality of ultrasonic vibrators that are arranged in a cylindrical form (see [0005]), the first thermally conductive member being disposed thermally in contact with the ultrasonic vibrator array (see [0044]); a plurality of cables that are electrically connected to the ultrasonic vibrator array (see [0049]); and an electrically conductive structural body that is disposed to extend from a distal end side toward a proximal end side of the ultrasonic endoscope (see [0049]), wherein the ultrasonic vibrator unit and the electrically conductive structural body are connected to each other via an electrically insulating second thermally conductive member (see [0073]), and wherein the electrically conductive structural body is an integrated ground in which shields of the plurality of cables are connected to one another (see [0050]), and is connected to the first thermally conductive member via the second thermally conductive member (see [0073]).
Regarding claim 11, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 10, wherein the first thermally conductive member is a cylindrical electrically conductive member that is in contact with the ultrasonic vibrator array (see [0044]).
Regarding claim 12, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 10, wherein the second thermally conductive member is removably connected to the first thermally conductive member or the electrically conductive structural body (see [0073]).

Regarding claim 14, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 10, wherein the second thermally conductive member has a thickness of 3 mm or smaller (see [0073]).
Regarding claim 15, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 10, wherein the second thermally conductive member has a thermal conductivity of 0.5 W/mK or higher (see [0073]).
Regarding claim 16, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 10, wherein the second thermally conductive member is a ceramic member, a heat release sheet, a heat release pad, or an electrically insulating coating (see [0073]).
Regarding claim 18, Ogawa et al. (‘190) teach an ultrasonic endoscope comprising a plurality of ultrasonic vibrators at a distal end part of the ultrasonic endoscope (see [0050]), comprising: an ultrasonic vibrator unit provided at the distal end part, the ultrasonic vibrator unit being composed of at least an ultrasonic vibrator array and a first thermally conductive member (see [0044]), the ultrasonic vibrator array having the plurality of ultrasonic vibrators that are arranged in a cylindrical form (see [0005]), the first thermally conductive member being disposed thermally in contact with the ultrasonic vibrator array (see [0044]); a plurality of cables that are electrically connected to the ultrasonic vibrator array (see [0049]); and an electrically conductive structural body that is disposed to extend from a distal end side toward a proximal end side of the ultrasonic endoscope (see [0049]), wherein the ultrasonic vibrator unit and the electrically conductive structural body are connected to each other via an electrically insulating second thermally conductive member (see [0073]), and wherein the second thermally conductive member is removably connected to the first thermally conductive member or the electrically conductive structural body (see [0073]).

Regarding claim 20, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 18, wherein the second thermally conductive member has a thickness of 3 mm or smaller (see [0073]).
Regarding claim 21, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 18, wherein the second thermally conductive member has a thermal conductivity of 0.5 W/mK or higher (see [0073]).
Regarding claim 22, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 18, wherein the second thermally conductive member is a ceramic member, a heat release sheet, a heat release pad, or an electrically insulating coating (see [0073]).
Regarding claim 25, Ogawa et al. (‘190) teach an ultrasonic endoscope comprising a plurality of ultrasonic vibrators at a distal end part of the ultrasonic endoscope (see [0050]), comprising: an ultrasonic vibrator unit provided at the distal end part (see [0044]), the ultrasonic vibrator unit being composed of at least an ultrasonic vibrator array and a thermally conductive member (see [0044]), the ultrasonic vibrator array having the plurality of ultrasonic vibrators that are arranged in a cylindrical form (see [0005]), the thermally conductive member being disposed thermally in contact with the ultrasonic vibrator array (see [0044]); a plurality of cables that are electrically connected to the ultrasonic vibrator array (see [0049]); and an electrically conductive structural body that is disposed to extend from a distal end side toward a proximal end side of the ultrasonic endoscope (see [0049]), wherein the ultrasonic vibrator unit and the electrically conductive structural body are connected to each other via the thermally conductive member (see [0044]), and wherein the electrically conductive structural body is an integrated ground in which shields of the plurality of cables are connected to one 
Regarding claim 27, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 1, wherein the plurality of ultrasonic vibrators are radial type (see [0005]).
Regarding claim 28, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 10, wherein the plurality of ultrasonic vibrators are radial type (see [0005]).
Regarding claim 29, Ogawa et al. (‘190) teach the ultrasonic endo scope according to claim 18, wherein the plurality of ultrasonic vibrators are radial type (see [0005]).
Regarding claim 31, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 25, wherein the plurality of ultrasonic vibrators are radial type (see [0005]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2014/0046190 A1) in view of Hiraoka (US 2015/0173711 A1).
Regarding claim 26, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 25, but fail to explicitly teach wherein the distal end part has a forceps lead-out port, and wherein the forceps lead-out port is disposed on a distal end side with respect to the plurality of ultrasonic vibrators. However, Hiraoka (US 2015/0173711) from the same field of endeavor do teach a forceps lead-out port, and wherein the forceps lead-out port is disposed on a distal end side with respect to the plurality of ultrasonic vibrators (see [0038]-[0041]). It would be obvious to one of ordinary skill in the art to combine the invention of claim 25 with the features of Hiraoka for the benefit of providing the practitioner with the ability to biopsy tissue of interest.
Claims 9, 17, 23, 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2014/0046190 A1) in view of Chuang et al. (US 20060234788 A1).
Regarding claim 9, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 1, but fail to explicitly teach wherein the second thermally conductive member is a ceramic screw. However, Chuang et al. (‘788) also concerned with fastening electromagnetic devices, does teach the use of ceramic screws (see [0020]-[0023]). It would be obvious to one of ordinary skill in the art to combine the invention of claim 1 with the features of Chuang et al. for the benefit of providing mechanical securing means without interfering with the ultrasound transmission and receiving.
Regarding claim 17, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 10, but fail to explicitly teach wherein the second thermally conductive member is a ceramic screw. However, Chuang et al. (‘788) also concerned with fastening electromagnetic devices, does teach the use of ceramic screws (see [0020]-[0023]). It would be obvious to one of ordinary skill in the art to 
Regarding claim 23, Ogawa et al. (‘190) teach the ultrasonic endoscope according to claim 18, but fail to explicitly teach wherein the second thermally conductive member is a ceramic screw. However, Chuang et al. (‘788) also concerned with fastening electromagnetic devices, does teach the use of ceramic screws (see [0020]-[0023]). It would be obvious to one of ordinary skill in the art to combine the invention of claim 1 with the features of Chuang et al. for the benefit of providing mechanical securing means without interfering with the ultrasound transmission and receiving.
Regarding claim 24, Ogawa et al. (‘190) teach an ultrasonic endoscope comprising a plurality of ultrasonic vibrators at a distal end part of the ultrasonic endoscope (see [0050]), comprising: an ultrasonic vibrator unit provided at the distal end part (see [0044]), the ultrasonic vibrator unit being composed of at least an ultrasonic vibrator array and a first thermally conductive member (see [0044]), the ultrasonic vibrator array having the plurality of ultrasonic vibrators that are arranged in a cylindrical form (see [0005]), the first thermally conductive member being disposed thermally in contact with the ultrasonic vibrator array (see [0044]); a plurality of cables that are electrically connected to the ultrasonic vibrator array (see [0049]); and an electrically conductive structural body that is disposed to extend from a distal end side toward a proximal end side of the ultrasonic endoscope (see [0044]), wherein the ultrasonic vibrator unit and the electrically conductive structural body are connected to each other via an electrically insulating second thermally conductive member (see [0073]), but fail to explicitly teach wherein the second thermally conductive member is a ceramic screw. However, Chuang et al. (‘788) also concerned with fastening electromagnetic devices, does teach the use of ceramic screws (see [0020]-[0023]). It would be obvious to one of ordinary skill in the art to combine the invention of claim 1 with the features of Chuang et al. for the benefit of providing mechanical securing means without interfering with the ultrasound transmission and receiving.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.